EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q (the “Report”) of AspenBio Pharma, Inc. (the “Company”) for the quarter ended March 31, 2011, each of the undersigned Stephen T. Lundy and Jeffrey G. McGonegal, hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of the undersigned’s knowledge and belief: the Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. May 12, 2011 /s/ Stephen T. Lundy Stephen T. Lundy, Chief Executive Officer and President May 12, 2011 /s/ Jeffrey G. McGonegal Jeffrey G. McGonegal, Chief Financial Officer *****
